                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF FLORIDA
                                PANAMA CITY DIVISION

DON McADAMS,

         Plaintiff,

v.                                                              Case No. 5:15cv312-MW/EMT

A. PELT, Optometrist,
et al.,

      Defendants.
___________________________/

                                ORDER ACCEPTING AND ADOPTING
                                 REPORT AND RECOMMENDATION

         This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 100. Upon consideration, no objections having been filed by the

parties, 1

         IT IS ORDERED:

         The report and recommendation is accepted and adopted as this Court’s opinion. The

Clerk shall enter judgment stating, “The motions for summary judgment filed by Defendant Dr.

A. Pelt, ECF No. 76, and Eden Abad, ECF No. 86, are GRANTED. All other pending motions

are denied as moot. The Clerk shall enter judgment accordingly.” The Clerk shall close the file.

        SO ORDERED on February 15, 2019.


                                                       s/ MARK E. WALKER
                                                       Chief United States District Judge




1
  Upon request, Plaintiff was granted an extension of time to February 8, 2019, by this Court to file objections to the
report and recommendation. ECF No. 102. Plaintiff has failed to file any objection as of the date of this order.
